Citation Nr: 0421048	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the appellant submitted a timely substantive 
appeal to a November 1999 rating decision, which assigned a 
noncompensable evaluation for residuals of acne vulgaris, 
effective January 10, 1998.    

2.  Entitlement to a higher initial evaluation for tendonitis 
of the right elbow, currently evaluated as noncompensable.  

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for right shoulder 
tendonitis.

7.  Entitlement to service connection for a left ankle 
disorder. 

8.  Entitlement to service connection for a right ankle 
disorder.  

9.  Entitlement to service connection for a left wrist 
disorder. 

10.  Entitlement to service connection for a right wrist 
disorder.

11.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

12.  Entitlement to service connection for tension headaches.      

13.  Entitlement to service connection for levoscoliosis of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Seattle, 
Washington, and Atlanta, Georgia.  

In a November 1999 rating decision, the RO granted service 
connection for residuals acne vulgaris with a noncompensable 
evaluation, effective January 10, 1998.  The RO deferred 
decisions on the issues of entitlement to service connection 
for right and left wrists, right and left knees, right and 
left ankles, right elbow, right shoulder, chronic fatigue, 
low back pain, and headaches.  

In December 1999, the RO granted service connection for 
tendonitis of the right elbow with an evaluation of 10 
percent, effective January 10, 1998, and service connection 
for residuals of a right ankle sprain with a noncompensable 
evaluation, effective January 10, 1998 (noted to have been a 
mistake in the April 2000 statement of the case).  Service 
connection was denied for tendonitis of the right shoulder, 
chronic right knee disorder, chronic left knee disorder, 
chronic left ankle disorder, levoscoliosis of the lumbar 
spine, chronic right wrist disorder, chronic left wrist 
disorder, chronic fatigue syndrome, and tension headaches.  

In March 2000, the veteran submitted a notice of disagreement 
(NOD) and in April 2000, the RO issued a statement of the 
case (SOC) as to the issues of 1) evaluation of residuals 
acne vulgaris, evaluated as noncompensable, 2) evaluation of 
right elbow tendonitis, evaluated as 10 percent disabling, 3) 
service connection for right shoulder tendonitis, 4) chronic 
right knee disorder, 5) chronic left knee disorder, 6) left 
ankle disorder, 7) residuals of a right ankle sprain, 8) 
chronic right wrist disorder, 9) chronic left wrist disorder, 
10) chronic fatigue disorder, and 11) tension headaches.  

The veteran submitted a VA Form 9 in December 2000, 
indicating that he wanted to appeal all of the issues listed 
on the SOC.  

In March 2002, the Atlanta RO issued a rating decision 
denying service connection for chronic fatigue syndrome, 
right shoulder tendonitis, levoscoliosis of the lumbar spine, 
tension headaches, right knee disorder, left knee disorder, 
right ankle sprain, left ankle disorder, right wrist 
disorder, and left wrist disorder.  

In September 2002, the Atlanta RO denied service connection 
for a cervical spine condition, a left knee disorder, and a 
right knee disorder.  In November 2002, the veteran submitted 
an NOD as to all three issues and an SOC was issued in April 
2003.  The veteran submitted a VA Form 9 that same month.          

The issues of entitlement to a higher initial evaluation for 
tendonitis of the right elbow and entitlement to service 
connection for a right knee disorder, left knee disorder, 
cervical spine disorder, right shoulder tendonitis, left and 
right ankle disorders, left and right wrist disorders, 
chronic fatigue syndrome, tension headaches, and 
levoscoliosis of the lumbar spine are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO granted the 
appellant's claim for service connection for residuals of 
acne vulgaris and assigned a noncompensable evaluation for 
that disability; the appellant was informed of this decision 
by correspondence dated November 12, 1999.

2.  A timely Notice of Disagreement was received as to the 
November 1999 decision; in April 2000, a Statement of the 
Case was mailed to the appellant.

3.  A timely VA Form 9, substantive appeal, pertaining to the 
issue of entitlement to an increased initial evaluation for 
residuals of acne vulgaris, is of record but was not received 
until December 7, 2000, more than 60 days after issuance of 
the Statement of the Case and more than one year after 
notification of the rating action denying an increased 
rating.  


CONCLUSION OF LAW

A timely substantive appeal as to the issue of entitlement to 
an increased initial evaluation for residuals of acne 
vulgaris was not filed; therefore, the November 1999 rating 
action is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1999 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of acne vulgaris and assigned a noncompensable 
rating.  In March 2000, a notice of disagreement was received 
and in April 2000 a statement of the case was issued with an 
enclosed VA Form 9 in order to afford the veteran the 
opportunity to perfect his appeal, if he so desired.  See 38 
U.S.C.A. § 7105(d)(1) (West 2002).  The cover letter to the 
SOC advised the veteran to the following:

The enclosed "Statement of the Case" is 
our response to your "Notice of 
Disagreement" with our decision in your 
case.  It lets you know how we reached 
our decision and will help you decide 
whether to continue your appeal to the 
Board of Veterans' Appeals.

If you decide to continue your appeal, 
you will need to file a formal appeal. 
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal.  They also tell you about how to 
get assistance, about your hearing 
rights, and about a number of other 
important things.

Please let us know if you have any 
questions, or if you did not receive a 
copy of VA Form 9 with this mailing.

(emphasis original).

In December 2000, a VA Form 9 (Appeal to the Board of 
Veterans Appeals) was received.  However, for reason 
discussed infra, this was untimely.  

The only issue before the Board is whether it has 
jurisdiction to consider the issue of entitlement to an 
increased initial evaluation for the veteran's service-
connected residuals of acne vulgaris.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
noted that, "it is well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, the issue is whether the appellant filed a 
timely substantive appeal; if he did not, the Board does not 
have jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002).  
The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the appellant.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in April 2004 the appellant and his representative were 
given notice that the Board found his substantive appeal was 
defective due to its untimely filing and informed him that it 
was possible that the Board's consideration of this question 
could result in dismissal of his appeal as to the issue of 
entitlement to an increased initial evaluation for residuals 
of acne vulgaris.  The veteran did not respond to this 
notice.  

The Board must determine whether the appellant's December 
2000 VA Form 9 constitutes a substantive appeal of the RO's 
November 1999 assignment of a noncompensable rating for 
residuals of acne vulgaris, and whether there is any other 
basis to find that a timely substantive appeal as to this 
issue was received.  The steps to be taken to perfect an 
appeal to the Board following an adverse determination by an 
agency of original jurisdiction are set out fully in statute 
and regulations.  "Appellate review will be initiated by a 
Notice of Disagreement and completed by a substantive appeal 
after a Statement of the Case is furnished as prescribed in 
this section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2003) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  However, if the applicable 
VA records have been transferred to another VA office, the 
NOD and substantive appeal must be filed with the VA office 
which has assumed jurisdiction over the applicable records.  
See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2003).  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2003).  
Thereafter, a claimant 
must file the substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2003).

In a November 1999 rating decision, the RO granted service 
connection for residuals of acne vulgaris and assigned a 
noncompensable evaluation.  The appellant was notified of 
this decision by cover letter, dated November 12, 1999.  In 
March 2000, a notice of disagreement was filed.  By cover 
letter dated April 27, 2000, a statement of the case was 
issued.  

On December 7, 2000, a VA Form 9 was received.  As noted 
above, under pertinent statutory provisions a claimant must 
file a substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  In this case, the veteran 
submitted a VA Form 9 to the RO beyond the time limit 
permitted.  Under the facts of this case, the deadline for 
the appellant to have filed his substantive appeal would have 
been November 12, 2000; that is the later date of the two 
applicable deadlines, considering the one-year from notice of 
the decision deadline and the SOC plus sixty days rule.  The 
Board notes that in the December 2000 VA Form 9, the veteran 
indicated that he was sending the substantive appeal at that 
time because he realized that VA had not received an earlier 
sent substantive appeal.  However, a review of the record 
reveals no correspondence received earlier than December 7, 
2000 that can be construed as constituting a substantive 
appeal.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not 
been a timely appeal of the issue, so any purported appeal is 
not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate the claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).

The Board notes that legislative changes have been enacted 
which eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  Regulations implementing the VCAA 
were adopted recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board has determined that it lacks 
jurisdiction to consider the underlying claim for entitlement 
to an increased initial evaluation for residuals of acne 
vulgaris made by the veteran.  Lacking jurisdiction to decide 
the claim, it is beyond the Board's purview to determine 
whether the RO's notice and development actions were 
compliant with the VCAA.


ORDER

As the appellant did not perfect an appeal of the RO's 
November 1999 assignment of a noncompensable rating for 
residuals of acne vulgaris, the appeal is dismissed.




REMAND

The Board notes that legislative changes have been enacted 
which eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claims.  
Specifically, the January 2001 letter from the Atlanta RO did 
not apprise the veteran of the information and evidence 
necessary in order to establish entitlement to the benefits 
sought.  Additionally, the June 2002 letter to the veteran, 
addressing his claims of entitlement to service connection 
for his right knee and cervical spine, did not inform the 
veteran that VA must make reasonable efforts to help him get 
evidence necessary to support his claims.  Furthermore, the 
June 2002 letter stated that the veteran needed to submit new 
and material evidence in order for VA to reconsider his claim 
of entitlement to service connection for a chronic right knee 
disorder, as that claim had been previously denied.  However, 
given the December 2000 VA Form 9, that issue has not become 
final.  Therefore, new and material evidence is not required 
regarding that issue.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claims without prejudicing his right to due process under 
law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board therefore concludes that due process considerations 
mandate that the RO must consider the appellant's claims 
under the recent legislative changes contained in the 
Veterans Claims Assistance Act and insure compliance with 
that legislation with respect to both the duty to assist and 
the duty to notify.  

Additionally, the Board has determined that the veteran 
should be afforded VA examinations to ascertain whether he 
suffers from any current bilateral knee condition and, if so, 
it's probable etiology.  Furthermore, the veteran should be 
afforded a VA examination in order to assess the current 
nature and severity of his service-connected tendonitis of 
the right elbow.   

The veteran also has perfected an appeal on the issue of 
entitlement to service connection for chronic fatigue 
syndrome.  In a March 1999 VA examination report, the 
examiner diagnosed chronic fatigue syndrome with normal exam, 
though the veteran reported that he was tired all of the 
time.  The veteran should be afforded a VA examination to 
determine the nature and probably etiology of the veteran's 
condition.  The Board notes that the veteran's DD 214 shows 
that he received the Kuwait Liberation Medal and the 
Southwest Asia Service Medal.  

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 1117 with respect to Persian Gulf War veterans 
were amended by the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976, 988-
989 (Dec. 27, 2001), to define what constitutes a "qualifying 
chronic disability" for purposes of entitlement to 
compensation under the statute.  The provisions of 38 
U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active 
duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(B) to a degree of 10 percent 
or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms.  
(C) Any diagnosed illness that 
the Secretary determines in 
regulations prescribed under 
subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2003).  In its 
supplemental statement of the case, the RO should also 
reference and consider this new law.
  
Finally, in the December 1999 rating action, the RO denied 
service connection for, inter alia, levoscoliosis of the 
lumbar spine.  The appellant expressed his disagreement with 
this decision in the March 2000 NOD.  However, the RO has not 
issued a statement of the case as to the issue of service 
connection for levoscoliosis of the lumbar spine, and no 
appeal has been perfected.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
informing the veteran of the evidence or 
information necessary to either establish 
entitlement to service connection, or, in 
the case of the service-connected right 
elbow tendonitis, to warrant an increased 
evaluation.  The RO should request that 
the veteran submit to VA any evidence in 
his possession pertinent to the claims on 
appeal.  Finally, the RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request that the Dublin 
and Augusta VA Medical Centers submit any 
outstanding VA treatment records 
pertaining to the veteran's claims on 
appeal.  Thereafter, any such records 
should be associated with the claims 
folder.   

3.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
in order to determine whether the veteran 
currently suffers from any bilateral knee 
disability and, if so, it's probable 
etiology.  If a disability of either knee 
is diagnosed, the examiner is to render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the condition(s) was either 
initially manifested during military 
service or was otherwise related to his 
military service.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  The RO should also schedule the 
veteran for an orthopedic examination in 
order to ascertain the current nature and 
severity of his service-connected 
tendonitis of the right elbow.  All signs 
and symptoms of his disability should be 
described in detail and X-rays should be 
taken.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

5.  Additionally, the RO should arrange 
to afford the veteran a new VA 
examination with regard to his claim for 
service connection for chronic fatigue 
syndrome.  The RO should ensure that the 
claims folder and a copy of this remand 
are made available to the examiner, who 
should carefully review them before the 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner is directed to state whether any 
of the veteran's symptoms are 
attributable to a diagnosed illness, an 
undiagnosed illness, or a medically 
unexplained chronic multisymptom illness 
such as chronic fatigue syndrome.  For 
each of these symptoms that is attributed 
to a diagnosed illness, state whether it 
is at least as likely as not (i.e., 
probability of at least 50 percent) that 
the diagnosed illness was first 
manifested during any of the veteran's 
periods of active duty.  

6.  The RO should issue the appellant and 
his representative a statement of the 
case with regard to the issue of 
entitlement to service connection for 
levoscoliosis of the lumbar spine.  The 
appellant should be informed of the 
actions necessary to perfect an appeal on 
that issue.  If, and only if, an appeal 
is perfected, then that issue should be 
referred to the Board for appellate 
consideration.

7.  The RO should then readjudicate the 
other claims remaining on appeal and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



